Case 2:85-cv-04544-DMG-AGR Document 948 Filed 08/28/20 Page 1 of 4 Page ID #:40690


      1   WILKINSON WALSH LLP
          Xiao Wang (SBN 301279)
      2   Caitlin G. Callahan (pro hac vice pending)
          xwang@wilkinsonwalsh.com
      3   ccallahan@wilkinsonwalsh.com
          2001 M Street NW, 10th Floor
      4   Washington, D.C. 20036
          Telephone: (202) 847-4000
      5   Facsimile: (202) 847-4005
      6 Jeremy Barber (pro hac vice pending)
        Chanakya A. Sethi (pro hac vice pending)
      7 jbarber@wilkinsonwalsh.com
        csethi@wilkinsonwalsh.com
      8 130 W. 42nd Street, 24th Floor
        New York, NY 10036
      9 Telephone: (929) 264-7765
        Facsimile: (202) 847-4005
     10
        Rahul R.A. Hari (SBN 313528)
     11 rhari@wilkinsonwalsh.com
        11601 Wilshire Boulevard, Suite 600
     12 Los Angeles, CA 90025
        Telephone: (424) 291-9655
     13 Facsimile: (202) 847-4005

     14   Attorneys for Amnesty International USA
          and Human Rights Watch
     15

     16

     17                      UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
     18

     19

     20
          JENNY L. FLORES, et al.,                     Case No. CV-85-4544 DMG (AGRx)
     21
                                        Plaintiffs,    EX PARTE APPLICATION FOR
     22                                                LEAVE TO FILE BRIEF OF AMICI
                v.                                     CURIAE AMNESTY
     23                                                INTERNATIONAL USA AND
          WILLIAM P. BARR,                             HUMAN RIGHTS WATCH IN
     24   Attorney General, et al.,                    SUPPORT OF PLAINTIFFS’
                                                       MOTION TO ENFORCE THE FSA
     25                               Defendants.
     26

     27

     28


               EX PARTE APPLICATION OF AMNESTY INTERNATIONAL AND HUMAN RIGHTS WATCH
                                     CASE NO. CV-85-4544 DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 948 Filed 08/28/20 Page 2 of 4 Page ID #:40691


      1         Proposed amici Amnesty International USA and Human Rights Watch hereby
      2   request leave of this Court to file the attached Proposed Brief of Amici Curiae in
      3   Support of Plaintiffs’ Motion to Enforce the Flores Settlement Agreement (“FSA”),
      4   Dkt No. 919. A copy of the proposed brief is appended hereto as Exhibit 1.
      5         On August 7, 2020, this Court ordered Plaintiffs to file a “motion for the im-
      6   plementation of a proposed remedy for findings of breach relating to ICE’s failure
      7   to release Class Members without unnecessary delay and to make and record con-
      8   tinuous efforts to release Class Members.” In Chambers Order (Aug. 7, 2020), Dkt.
      9   No. 914 at 3. The Court “has broad discretion to appoint amici curiae,” Hoptowit v.
     10   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v.
     11   Conner, 515 U.S. 472 (1995), and previously directed any amici to file briefs in
     12   connection with Plaintiffs’ motion no later than August 28, 2020, In Chambers Order
     13   (Aug. 7, 2020), Dkt. No. 914 at 4.
     14         Amici are leading non-partisan, non-profit human rights organizations. They
     15   have substantial expertise in the rights of asylum-seekers and migrants, including
     16   the rights of children detained by U.S. immigration authorities. In filing this brief,
     17   amici aim to provide an additional perspective as the Court determines how best to
     18   enforce the commitments the government has made in the FSA. Amici also propose
     19   additional substantive and procedural measures to ensure that the best interests of
     20   the child are protected in all efforts to enforce the FSA.
     21         Pursuant to Central District of California’s Local Civil Rules L.R. 7-19 and
     22   7-19.1, counsel for amici have contacted the parties in this matter. Both Plaintiffs
     23   and Defendants have consented to the filing of this amicus brief.
     24

     25

     26

     27

     28

                                                     1
             EX PARTE APPLICATION OF AMNESTY INTERNATIONAL USA AND HUMAN RIGHTS WATCH
                                     CASE NO. CV-85-4544 DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 948 Filed 08/28/20 Page 3 of 4 Page ID #:40692


      1        Counsel for Plaintiffs’ contact information is as follows:
      2              Peter A. Schey (Cal. Bar No. 58232)
      3              256 South Occidental Boulevard
      4              Los Angeles, CA 90057
      5              Telephone: (213) 388-8693
      6              Facsimile: (213) 386-9484
      7              Email: pschey@centerforhumanrights.org
      8

      9        Counsel for Defendants’ contact information is as follows:
     10              Sarah B. Fabian
     11              Senior Litigation Counsel
     12              Office of Immigration Litigation
     13              U.S. Department of Justice
     14              P.O. Box 868, Ben Franklin Station
     15              Washington, D.C. 20044
     16              Tel: (202) 532-4824
     17              Fax: (202) 305-7000
     18              Email: sarah.b.fabian@usdoj.gov
     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                  2
            EX PARTE APPLICATION OF AMNESTY INTERNATIONAL USA AND HUMAN RIGHTS WATCH
                                    CASE NO. CV-85-4544 DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 948 Filed 08/28/20 Page 4 of 4 Page ID #:40693


      1                                      Respectfully submitted,
      2

      3   Dated: August 28, 2020             WILKINSON WALSH LLP
      4
                                         By: /s/ Xiao Wang
      5
                                              WILKINSON WALSH LLP
      6                                       Xiao Wang (SBN 301279)
                                              Caitlin G. Callahan (pro hac vice pending)
      7                                       xwang@wilkinsonwalsh.com
                                              ccallahan@wilkinsonwalsh.com
      8                                       2001 M Street NW, 10th Floor
                                              Washington, D.C. 20036
      9                                       Telephone: (202) 847-4000
                                              Facsimile: (202) 847-4005
     10
                                             Jeremy Barber (pro hac vice pending)
     11                                      Chanakya A. Sethi (pro hac vice pending)
                                             jbarber@wilkinsonwalsh.com
     12                                      csethi@wilkinsonwalsh.com
                                             130 W. 42nd Street, 24th Floor
     13                                      New York, NY 10036
                                             Telephone: (929) 264-7765
     14                                      Facsimile: (202) 847-4005
     15                                       Rahul R.A. Hari (SBN 313528)
                                              rhari@wilkinsonwalsh.com
     16                                       11601 Wilshire Boulevard, Suite 600
                                              Los Angeles, CA 90025
     17                                       Telephone: (424) 291-9655
                                              Facsimile: (202) 847-4005
     18
                                              Attorneys for Amnesty International USA
     19                                       and Human Rights Watch
     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                3
             EX PARTE APPLICATION OF AMNESTY INTERNATIONAL USA AND HUMAN RIGHTS WATCH
                                     CASE NO. CV-85-4544 DMG (AGRX)
